                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00258-PAB

CHRISTINE LEMLEY,

       Plaintiff,

v.

HEARTLAND EXPRESS INC OF IOWA,
HEARTLAND EXPRESS MAINTENANCE SERVICES, INC.,
HEARTLAND EXPRESS SERVICES INC., and
JOSEPH CARSNER,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendants’ Notice of Removal

[Docket No. 1]. Defendants state that this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. Docket No. 1 at 2, ¶ 5.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendants assert that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

the parties’ citizenship.

       In their Notice of Removal, defendants state that plaintiff “is a resident and

citizen of Jefferson County, Colorado” and defendant Joseph Carsner is a resident of

Texas. Docket No. 1 at 2, ¶¶ 6, 8. However, mere residency in a state without an

intent to remain is not determinative of a party’s citizenship for purposes of diversity

jurisdiction. See Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014) (“[A]

person acquires domicile in a state when the person resides there and intends to

remain there indefinitely.”); Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir.



                                             2
1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”); see also Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.” (citations

omitted)). While defendants assert that plaintiff is a citizen of Colorado, this allegation

is not supported by the cited paragraph of the complaint, which alleges only that plaintiff

is a “resident of the State of Colorado.” Docket No. 1-1 at 2, ¶ 1.

       Because defendants’ allegations are presently insufficient to allow the Court to

determine the citizenship of plaintiff and defendant Carsner or whether the Court has

jurisdiction, see United States ex rel. General Rock & Sand Corp. v. Chuska Dev.

Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of

jurisdiction in his favor must allege in his pleading the facts essential to show

jurisdiction.”) (citations and internal quotation marks omitted), it is

       ORDERED that, on or before 5:00 p.m. on March 13, 2019, defendants shall

show cause why this case should not be remanded to state court due to the Court’s

lack of subject matter jurisdiction.


       DATED March 5, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               3
